Citation Nr: 0200101	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  00-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to an effective date prior to August 5, 1998 
for the grant of entitlement to service connection for 
arthralgia of multiple joints, with fatigue and intermittent 
nausea and diarrhea.

3.  Entitlement to an effective date prior to March 2, 1999 
for the grant of entitlement to service connection for 
tinnitus.

4.  Entitlement to an initial evaluation in excess of 20 
percent for arthralgia of multiple joints, with fatigue and 
intermittent nausea and diarrhea.

5.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board observes that the veteran also initiated an appeal 
of the RO's May 1999 denial of service connection for 
headaches and was issued a Statement of the Case on this 
issue in March 2000.  However, the veteran has not 
subsequently responded to this issuance in any manner, and 
the Board therefore finds that this is issue is not presently 
on appeal.

The claims of entitlement to a higher initial evaluation for 
arthralgia of multiple joints and service connection for 
shortness of breath and a psychiatric disorder are addressed 
in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with folliculitis, and the 
evidence of record does not establish an etiological 
relationship between this disorder and service. 

3.  The veteran's first claim for service connection for 
arthralgia of multiple joints, with fatigue and intermittent 
nausea and diarrhea, was received by the RO on August 5, 
1998, more than six years following his discharge from 
service.

4.  The veteran's first claim for service connection for 
tinnitus was received by the RO (as part of a VA examination 
report) on March 2, 1999, more than seven years following his 
discharge from service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred as a result of either 
service or an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an effective date prior to August 5, 
1998 for the grant of service connection for arthralgia of 
multiple joints, with fatigue and intermittent nausea and 
diarrhea, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for an effective date prior to March 2, 1999 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the claims 
adjudicated in this decision, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claims.  See 38 U.S.C.A. §§ 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Specifically, the RO has afforded the 
veteran comprehensive VA examinations in conjunction with his 
claims and has obtained all records of reported medical 
treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate these claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  The RO informed him of 
the need for such evidence in the September 1999 Statement of 
the Case and subsequent Supplemental Statements of the Case.  
The Board also observes that the RO informed the veteran of 
the newly enacted versions of 38 U.S.C.A. §§ 5103 and 5103A, 
as contained in the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), in a May 2001 
letter.  

I.  Entitlement to service connection for a skin disorder, to 
include as 
due to an undiagnosed illness

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2001); see also 66 Fed. 
Reg. 56614-56615 (2001) (regarding the extension of the 
presumptive period to December 31, 2006).
      
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

In this case, the Board has reviewed the veteran's service 
medical records but finds no evidence of a skin disorder 
during service.  Similarly, the report of a January 1992 VA 
examination indicates good turgor and hydration of the skin, 
with no abnormalities noted.  The first post-service evidence 
of a skin disorder is a July 1998 VA treatment record, which 
indicates the veteran's complaints of a rash of the arms and 
legs for two months.  The impressions were dermatitis and 
questionable scabies.  An August 1998 record reflects that 
the veteran's skin condition was of questionable etiology.  A 
February 1999 VA general medical examination report contains 
a diagnosis of a skin condition noted to be diagnosed as 
neurotic excoriation.  The veteran was treated for a rash on 
multiple occasions in 2000, and a January 2001 VA general 
medical examination indicates that the veteran was recently 
diagnosed with folliculitis.

In light of this most recent examination report, the Board 
observes that the veteran's current skin disorder has been 
associated with a known clinical diagnosis.  As such, the 
provisions of 38 C.F.R. § 3.317 (2001) are not applicable, 
and the veteran's claim will be addressed on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Board has reviewed the evidence in this case and finds no 
medical evidence whatsoever suggesting a causal relationship 
between the veteran's current skin disorder and service.  The 
veteran was not treated for such a disorder in service and 
was not diagnosed with a skin disorder until more than six 
years following service.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).    

A review of the veteran's VA examination reports indicates 
that, to date, his examiners have not directly addressed the 
question of whether his current skin disorder is 
etiologically related to service.  Had the veteran submitted 
medical evidence indicating a plausible causal relationship, 
it might have been incumbent on the Board to seek a medical 
opinion as to etiology.  However, 38 U.S.C.A. § 5103A(a) 
indicates that the VA is not required to provide such 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  In the 
case at hand, the complete lack of medical evidence in 
support of the veteran's claim suggests that there is no 
reasonable possibility that a further VA examination or 
opinion would likely support his claim.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as well as that of an 
acquaintance who submitted a lay statement in February 1999.  
However, neither the veteran nor the noted acquaintance has 
been shown to possess medical credentials or to otherwise 
have the level of medical expertise needed to provide a 
competent opinion as to the etiology of a current skin 
disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As these lay statements do not contain 
competent medical evidence, they lack probative value.

Given the lack of competent medical evidence establishing an 
etiological link between the veteran's current skin disorder 
and service, particularly in view of the lengthy lapse of 
time between service and the first diagnosis of this 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for this disorder, and the claim must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

II.  Claims for earlier effective dates

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  In cases involving direct service connection, the 
effective date will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2001).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 1991).  38 C.F.R. § 3.155 (2001) 
provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.1(p) (2001) defines 
"application" as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The VA 
is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2001).  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  

38 C.F.R. § 3.157(a) (2001) provides that the effective date 
of pension or compensation benefits (as a claim for increase 
or to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of 1 year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157 (2001).  As to 
reports prepared by the VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1) 
(2001).  For reports prepared by a non-VA hospital where the 
veteran was maintained at VA expense, the date of admission 
to the hospital is accepted as the date of receipt of claim 
if VA maintenance was authorized prior to admission.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b) (2001).  This 
regulation, however, does not provide for special 
circumstances in cases of initial claims for compensation.

In this case, the Board, after a review of the entire claims 
file, observes that the earliest documentation of record of a 
specific intent on the part of the veteran to claim service 
connection for arthralgia of multiple joints, with fatigue, 
nausea, and diarrhea, is an application received by the RO on 
August 5, 1998.  This application was received more than six 
years following the veteran's separation from service.  The 
Board is aware that the veteran applied for service 
connection for injuries of both knees and the right shoulder 
previously, but these claims for orthopedic injuries are 
factually distinct from the benefit sought in the August 5, 
1998 application.  While joint and stomach pain is addressed 
in the report of the veteran's January 1992 VA examination 
report, this evidence cannot be accepted as a claim under 
38 C.F.R. § 3.157 (2001) because this case concerns an 
initial claim for benefits.  Accordingly, the RO properly 
assigned an effective date of August 5, 1998 for the grant of 
service connection for the veteran's arthralgia disorder.

The Board has reviewed the entire August 5, 1998 application 
but finds that, while the veteran also sought service 
connection for hearing loss and headaches, he made no 
reference to tinnitus at that time.  In fact, the record 
contains no lay or medical references to tinnitus dated prior 
to the March 2, 1999 VA audiological examination report 
containing a description of constant bilateral tinnitus.  In 
view of this report, the RO assigned an effective date of 
March 2, 1999 for the grant of service connection for 
tinnitus.  

In short, the Board finds no evidence of an stated intent on 
the veteran's part to apply for service connection for 
arthralgia of multiple joints, with fatigue and intermittent 
nausea and diarrhea, prior to August 5, 1998; or for service 
connection for tinnitus prior to March 2, 1999.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claims for earlier effective dates for the grants of service 
connection for those disorders.  Again, 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2001) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

The claim of entitlement to service connection for a skin 
disorder, to include as due to an undiagnosed illness, is 
denied.

The claim of entitlement to an effective date prior to August 
5, 1998 for the grant of entitlement to service connection 
for arthralgia of multiple joints, with fatigue and 
intermittent nausea and diarrhea, is denied.

The claim of entitlement to an effective date prior to March 
2, 1999 for the grant of entitlement to service connection 
for tinnitus is denied.

REMAND

As indicated above, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claims, and this 
duty includes conducting a thorough and contemporaneous 
examination of the veteran.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  However, if an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claims.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

With regard to several of the claims before the Board in this 
case, the incomplete nature of the examination reports of 
record warrants further development.  As to the veteran's 
service-connected arthralgia of multiple joints, with fatigue 
and intermittent nausea and diarrhea, the Board notes that a 
January 2001 VA general medical examination report contains 
diagnoses of bilateral carpal tunnel syndrome, intermittent 
nausea and diarrhea, gastroesophageal reflux disease, a 
bilateral knee disorder, arthralgia of the shoulders, and 
fatigue.  The original grant of service connection for 
arthralgia of multiple joints, however, was predicated on an 
undiagnosed illness etiology, and it is unclear from the 
record which symptoms are due to separate, diagnosed 
disorders rather than to the service-connected disorder.  In 
this regard, the Board notes that service connection has 
separately been denied for right shoulder and bilateral knee 
disorders.  A further VA examination would be helpful in 
ascertaining what symptoms are attributable to the veteran's 
service-connected disorder.

The Board is also not satisfied that the evidence of record 
is adequate to reach a determination on the claim for service 
connection for shortness of breath.  The report of the 
veteran's February 1999 VA general medical examination 
contains a diagnosis of shortness of breath, possibly related 
to anxiety.  However, the veteran's lungs were shown to be 
unremarkable during a November 2000 VA consultation and a 
January 2001 VA general medical examination.  While a known 
diagnosis is not required for service connection for a 
disorder under 38 C.F.R. § 3.317 (2001), chronicity remains a 
requirement.  As such, the veteran should be further examined 
to determine whether he has a chronic shortness of breath 
disorder, whether such disorder (if found) is attributable to 
a known diagnosis, and what the etiology of that disorder 
actually is.

As to the veteran's claim for service connection for a 
psychiatric disorder (which the veteran has not sought under 
a 38 C.F.R. § 3.317 (2001) theory), the Board observes that a 
February 1999 VA psychiatric examination report contains 
diagnoses of a depressive disorder; an anxiety disorder, not 
otherwise specified, versus an adjustment disorder with 
anxiety; and hypervigilance and anxiety.  The last of these 
diagnoses was noted to possibly represent "symptoms of 
adjustment to civilian life after having been trained to be 
on guard in a combat zone."  This diagnosis raises the 
possibility of a plausible in-service etiology for the 
veteran's psychiatric condition.  However, the February 1999 
VA psychiatric examination report contains no further 
commentary as to etiology, and a January 2001 VA psychiatric 
examination report is similarly silent in this regard.  A 
more thorough examination of the etiology of the veteran's 
current psychiatric disorder(s) is therefore warranted. 

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected 
arthralgia of multiple joints, with 
fatigue and intermittent nausea and 
diarrhea; and the etiology, nature, and 
extent of his claimed shortness of 
breath.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to identify all 
current orthopedic, neurologic, 
gastrointestinal, and fatigue-related 
problems and to clearly specify which of 
these current problems are more likely 
than not attributable to the veteran's 
service-connected arthralgia disorder.  
The examiner is also requested to offer 
an opinion as to whether the veteran has 
a chronic shortness of breath disorder 
and whether such a chronic disorder, if 
present, is attributable to a known 
diagnosis.  If a known diagnosis is 
rendered, the examiner should further 
offer an opinion as to whether it is at 
least as likely as not that this disorder 
is related to the veteran's period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  The RO should also afford the veteran 
a VA psychiatric examination to determine 
the etiology, nature, and extent of his 
current psychiatric disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses for all psychiatric disorders 
revealed upon examination.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not that a current psychiatric disorder, 
if present, is related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
entitlement to an initial evaluation in 
excess of 20 percent for arthralgia of 
multiple joints, with fatigue and 
intermittent nausea and diarrhea; 
entitlement to service connection for 
shortness of breath, to include as due to 
an undiagnosed illness; and entitlement 
to service connection for a psychiatric 
disorder.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



